Case 3:20-cv-00116-DPM Document 62 Filed 08/25/21 Page 1lof3

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

SHUNDA WILKINS; DIANN GRAHAM; and
DAVID WATSON, all on behalf of themselves

and all others similarly situated PLAINTIFFS

V. No. 3:20-cv-116-DPM

SIMMONS BANK DEFENDANT
ORDER

The Court faces dueling motions, each of which asks for a bit too
much.

Wilkins waited almost six months before answering Simmons’s
counterclaim for the balance due on her closed checking account.
Wilkins hasn’t provided a sufficient reason to excuse the delay
completely. After Wilkins’s time to answer expired, and for several
months, Simmons sought a stipulation or a consent judgment. This was
reasonable. Wilkins’s amended complaint conceded that she owed all
but $35 of the balance. Doc. 15 at 4 20-34. In response to the bank’s
overtures, Wilkins dragged her feet. Trying to negotiate a reduced
amount, while not taking any step that would undermine her claim
about the one challenged fee, was understandable. But Wilkins should
have made these efforts after getting an answer filed or seeking the

Court’s permission to delay her response. Wilkins’s actions have also
Case 3:20-cv-00116-DPM Document 62 Filed 08/25/21 Page 2of3

prejudiced Simmons by requiring unnecessary work by the bank’s
lawyers. All material circumstances considered, the bank is entitled to
some relief, though not everything it seeks. Johnson v. Dayton Electric
Manufacturing Co., 140 F.3d 781, 784-85 (8th Cir. 1998).

Wilkins has always disputed one $35 fee, just as she’s always
conceded her debt for the rest. She thus has a potentially meritorious
defense on the disputed slice. There’s no prejudice to Simmons in
preserving the status quo. Wilkins’s delay was tactical. Though it does
not condone the tactic, the Court understands it given Wilkins’s
unequivocal claim about the one fee and counsel’s periodic challenges
in communicating with their client. Ibid. The Court therefore construes
Wilkins’s papers as a request for leave to file a belated answer on the
$35 challenged fee, and grants that request. Pioneer Investment Services
Co. v. Brunswick Associates Limited Partnership, 507 U.S. 380, 395 (1993).

Simmons’s motion is also granted as modified. The bank is
entitled to judgment as a matter of law for $510.21 (the uncontested
balance due), pre-judgment interest in an amount to be determined in
due course, and a reasonable attorney's fee related solely to collecting
this undisputed debt. In the circumstances, the Court will withhold
judgment.

eo
Motions, Doc. 50 & 53, granted as modified. Tailored amended

answer to counterclaim due by 3 September 2021.

_2-
Case 3:20-cv-00116-DPM

So Ordered.

Document 62 Filed 08/25/21 Page 3 of 3

Srna zi kh ie
WEF * VGAGYL » ~ yfoe

D.P. Marshall Jr
United States District Judge

 

V
°

/ 4 ~ 4
Lp rad nN /
HUaSStT- ADA

 
